internal_revenue_service number release date index number ------------------ ------------------------------------------------------------ --------------------------------- --------------------------- --------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------------ id no ------------ ----------------- telephone number --------------------- refer reply to cc psi b05 plr-119624-18 date date legend taxpayer a b ---------------------------------------------------------------------------------------------- ------- ------ ------ dear --------------- this responds to your letter and subsequent correspondence requesting an extension of time under sec_301_9100-3 of the procedure and administration regulations for taxpayer to make an election to be treated as a homeowners_association under sec_528 of the internal_revenue_code for taxable years a through b the information submitted and the representations made are as follows taxpayer is a residential_real_estate_management_association taxpayer inadvertently failed to file its forms 1120-h for taxable years a through b sec_528 generally provides that homeowners associations meeting the requirements of sec_528 may be treated as tax-exempt organizations but only to the extent of their exempt_function_income sec_528 provides in part that the term homeowners_association means an organization that elects at such time and in such manner as the secretary by regulations prescribes to have sec_528 apply for the taxable_year plr-119624-18 sec_1_528-8 of the income_tax regulations provides that a separate election to be treated as a homeowners_association under sec_528 must be made for each taxable_year this election must be made by filing a properly completed form 1120-h or such other form as the secretary may prescribe sec_1_528-8 provides that for taxable years ending after date the election must be made not later than the time including extensions for filing an income_tax return for the year in which the election is to apply sec_301_9100-1 provides that this section and sec_301_9100-2 and sec_301_9100-3 establish the standards the commissioner will use to determine whether to grant an extension of time to make a regulatory election an extension of time is available for elections that a taxpayer is otherwise eligible to make however the granting of an extension of time is not a determination that the taxpayer is otherwise eligible to make the election sec_301_9100-1 provides that the term election includes an application_for relief in respect of tax and that the term regulatory election includes an election whose due_date is prescribed by a regulation published in the federal_register sec_301_9100-1 provides that the commissioner may grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than six months except in the case of taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that requests for relief subject_to this section will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that the grant of relief will not prejudice the interests of the government based on the facts and representations submitted with your request we have determined that the requirements of sec_301_9100-1 and sec_301_9100-3 have been satisfied with respect to taxable years a through b therefore an extension of time is granted until days from the date of this ruling to make the elections required on forms 1120-h for taxpayer to be treated as a homeowners_association under sec_528 with respect to taxable years a through b plr-119624-18 we note however that the burden is upon taxpayer to produce upon request any records necessary to establish to the satisfaction of the service that taxpayer meets all of the requirements of sec_528 except as expressly ruled herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter or under any other provisions of the code moreover we express no opinion concerning the assessment of interest additions to tax additional_amounts or penalties for failure_to_file an income_tax return with respect to any year specifically we express or imply no opinion on whether taxpayer qualifies as a homeowners_association under sec_528 a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent the ruling contained in this letter is based on the information submitted and representations made by taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request_for_ruling it is subject_to verification on examination sincerely associate chief_counsel passthroughs and special industries by nicole r cimino chief branch office of associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes
